IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 76,363




EX PARTE MICHAEL WAYNE BOHANNAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 201732D IN CRIMINAL DISTRICT COURT NUMBER ONE
FROM TARRANT COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated rape
and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.
            Applicant contends that he was denied a timely preliminary hearing. Morrissey v. Brewer,
408 U.S. 471, 475, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972); Tex. Gov’t Code § 508.2811. We order
that this application be filed and set for submission to determine (1) whether Applicant’s claim is
justiciable under the “capable of repetition, yet evading review” doctrine, Weinstein v. Bradford, 423
U.S. 147, 149, 46 L. Ed. 2d 350, 96 S. Ct. 347 (1975), given that the Parole Division of the Texas
Department of Criminal Justice (TDCJ) is the same institutional party in preliminary hearing cases;
and (2) whether § 508.2811 or Morrissey requires the Parole Division to hold a preliminary hearing
when a releasee is being confined on pending criminal charges. The parties shall brief these issues.
The Office of General Counsel of TDCJ is invited to file a brief. 
            The trial court shall determine whether Applicant is indigent. If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent him. Tex.
Code Crim. Proc. art. 26.04. The trial court shall send to this Court, within 60 days of the date of
this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent. All briefs shall be filed with this Court within 90 days of the date of
this order.
Filed: June 16, 2010
Do not publish